Exhibit 10.4 (BB) SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (hereinafter referred to as this “Amendment”) is made and entered into as of October 22, 2008, by and between INNOTRAC CORPORATION, a Georgia corporation (“Borrower”), and WACHOVIA BANK, NATIONAL ASSOCIATION (“Bank”). BACKGROUND STATEMENT A.Borrower and Bank are parties to the Third Amended and Restated Loan and Security Agreement, dated March 28, 2006, as amended by the First Amendment Agreement, dated as of July 24, 2006, the Waiver and Amendment Agreement, dated as of November 14, 2006, the Second Waiver and Amendment Agreement, dated as of April 16, 2007, the Fourth Amendment Agreement, dated as of June29, 2007, and the Fifth Amendment to Loan and Security Agreement, dated as of September28, 2007 (as the same now exists and may hereafter be amended, modified, supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and the other agreements, documents and instruments referred to therein or any time executed and/or delivered in connection therewith or related thereto, including this Amendment (all of the foregoing, together with the Loan Agreement, as the same now exist or may hereafter be amended, modified, supplemented, extended, renewed, restated or replaced, being collectively referred to herein as the “Loan Documents”). B.Borrower has requested that the Bank amend certain provisions of the Loan Agreement as hereinafter set forth, and the Bank has agreed to make such amendments, subject to the terms and conditions set forth below. AGREEMENT NOW, THEREFORE, in consideration of the premises and covenants set forth herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Borrower and Bank agree as follows: 1.Definitions. (a)Additional Definitions.The following new definitions are hereby added to Section1.1 of the Loan Agreement in alphabetical order as follows: (i)“Bulldog” shall mean Bulldog Acquisition Corp., a Georgia corporation, and its successors and assigns. (ii)“GSI” shall mean GSI Commerce, Inc., a Delaware corporation, and its successors and assigns. (iii)“GSI Merger Agreement” shall mean the Agreement and Plan of Merger, dated October 5, 2008, by and among
